FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit

                                                        December 6, 2007
                 UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                          Clerk of Court
                         FOR THE TENTH CIRCUIT




CARL WESTON,

           Plaintiff-Appellant,

     and                                        No. 07-5026
                                      (D.C. No. 06-CV-460-TCK-PJC)
EDDIE L. ANDREWS; RODNEY                        (N.D. Okla.)
CLASS; ANGELA S. ANDREWS;
RICHARD ANDREWS; DWIGHT L.
CLASS; MARIA JANET MOFFIT;
SHERWOOD T. RODRIGUES;
WILLIAM MCDONALD; JOHN
DOE, Suing as: John and Jane Doe;
VINCENT RALPH CALIGIURI;
DELANT CORY PALMERTON,

           Plaintiffs,

v.

UNITED STATES OF AMERICA;
STATE JUSTICE INSTITUTE,
official capacity; STATE OF
OKLAHOMA; W.A. DREW
EDMONDSON, individual; STATE
OF OHIO; JIM PETRO, individual;
BETTY MONTGOMERY, individual;
BOB TAFT, individual; DEBORAH J.
GROOM, individual; WILLIAM F.
DOWNES, individual; MARSHA J.
PECHMAN, individual; ROBERT J.
BRYAN, individual; LAWRENCE K.
KARLTON, individual; FRANKLIN
D. BURGESS, individual; JOE
HEATON, individual; FIRST
NATIONAL BANK, official capacity;
STATE OF WASHINGTON; ROB
MCKENNA, individual; STATE OF
CALIFORNIA; BILL LOCKYER,
individual; STATE OF TEXAS;
GREG ABBOTT, individual; STATE
OF NORTH CAROLINA; ROY
COOPER, individual; CNA SURETY,
official capacity; WESTFIELD
INSURANCE, official capacity;
GRETCHEN C F SHAPPERT,
individual,

           Defendants-Appellees.


CARL WESTON; RODNEY CLASS;
ANGELA S. ANDREWS; RICHARD
ANDREWS; DWIGHT L. CLASS;
MARIA JANET MOFFIT;
SHERWOOD T. RODRIGUES;                          No. 07-5042
WILLIAM MCDONALD; JOHN                    (D.C. No. 06-CV-460-K)
DOE, Suing as: John and Jane Doe;               (N.D. Okla.)
VINCENT RALPH CALIGIURI;
DELANT CORY PALMERTON,

           Plaintiffs,

     and

EDDIE L. ANDREWS,

           Plaintiff-Appellant,

v.

UNITED STATES OF AMERICA;
STATE JUSTICE INSTITUTE,
Official Capacity; STATE OF
OKLAHOMA; W.A. DREW
EDMONDSON, Individual; STATE


                                    -2-
OF OHIO; JIM PETRO, individual;
BETTY MONTGOMERY, individual;
BOB TAFT, individual; DEBORAH J.
GROOM, individual; WILLIAM F.
DOWNES, individual; MARSHA J.
PECHMAN, individual; ROBERT J.
BRYAN, individual; LAWRENCE K.
KARLTON, individual; FRANKLIN
D. BURGESS, individual; JOE
HEATON, individual; FIRST
NATIONAL BANK, Official capacity;
STATE OF WASHINGTON; ROB
MCKENNA, individual; STATE OF
CALIFORNIA; BILL LOCKYER,
individual; STATE OF TEXAS;
GREG ABBOTT, individual; STATE
OF NORTH CAROLINA; ROY
COOPER, individual; CNA SURETY,
Official capacity; WESTFIELD
INSURANCE, Official capacity;
GRETCHEN C F SHAPPERT,
individual,

           Defendants-Appellees.


CARL WESTON; EDDIE L.
ANDREWS; ANGELA S.
ANDREWS; RICHARD ANDREWS;
DWIGHT L. CLASS; MARIA JANET                    No. 07-5048
MOFFIT; SHERWOOD T.                       (D.C. No. 06-CV-460-K)
RODRIGUES; WILLIAM                              (N.D. Okla.)
MCDONALD; JOHN DOE, Suing as:
John and Jane Doe; VINCENT
RALPH CALIGIURI; DELANT
CORY PALMERTON,

           Plaintiffs,

     and


                                    -3-
RODNEY CLASS,

          Plaintiff-Appellant,

v.

UNITED STATES OF AMERICA;
STATE JUSTICE INSTITUTE,
Official Capacity; STATE OF
OKLAHOMA; W.A. DREW
EDMONDSON, Individual; STATE
OF OHIO; JIM PETRO, individual;
BETTY MONTGOMERY, individual;
BOB TAFT, individual; DEBORAH J.
GROOM, individual; WILLIAM F.
DOWNES, individual; MARSHA J.
PECHMAN, individual; ROBERT J.
BRYAN, individual; LAWRENCE K.
KARLTON, individual; FRANKLIN
D. BURGESS, individual; JOE
HEATON, individual; FIRST
NATIONAL BANK, Official capacity;
STATE OF WASHINGTON; ROB
MCKENNA, individual; STATE OF
CALIFORNIA; BILL LOCKYER,
individual; STATE OF TEXAS;
GREG ABBOTT, individual; STATE
OF NORTH CAROLINA; ROY
COOPER, individual; CNA SURETY,
Official capacity; WESTFIELD
INSURANCE, Official capacity;
GRETCHEN C F SHAPPERT,
individual,

          Defendants-Appellees.




                                    -4-
                           ORDER AND JUDGMENT *


Before KELLY, PORFILIO, and ANDERSON, Circuit Judges.


      This matter began when an original group of nine plaintiffs filed a

complaint in the district court accusing various defendants of RICO violations,

fraud, and numerous other statutory and common law offenses. In an amended

opinion and order entered on the civil docket on October 24, 2006, the district

court dismissed the complaint for failure to state a claim for relief under Fed. R.

Civ. P. 12(b)(6). The district court, however, did not enter the judgment on a

separate document as required by Fed. R. Civ. P. 58(a). 1 In that circumstance,

judgment is deemed entered 150 days after the entry of the opinion and order in

the civil docket under Fed. R. Civ. P. 79(a), or on March 23, 2007. See Fed. R.

Civ. P. 58(c)(2)(B). Plaintiffs then had another thirty days within which to file

their notices of appeal, or until April 23, 2007. Fed. R. App. P. 4(a)(1)(A). The

notices of appeal from appellants Weston, Andrews, and Class were all filed

*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
       On December 1, 2007, the restyled Federal Rules of Civil Procedure went
into effect. What was previously Rule 58(a)(1) is now Rule 58(a).

                                         -5-
before that date. 2 We therefore DENY appellees’ motions to dismiss these

appeals as untimely.

      We have consolidated appeals 07-5026, 07-5042, and 07-5048 and we

AFFIRM the judgment of the district court for substantially the same reasons

stated by that court in its Amended Opinion and Order dated October 24, 2006.

We DENY all of appellants’ outstanding motions, including their motion to strike

Frank M. Strigari’s filing for just cause, the request for the clerk’s entry of

default and the clerk’s entry of judgment under Fed. R. Civ. P. 55(b)(1), the

notice of removal, the judicial notice of no due process with intent to rush

judgment on Richard Andrews’ default motion, plaintiffs’ judicial notice of no

due process with intent to rush judgment on Jeanette Triplett, and the motion to

disqualify the full panel of Tenth Circuit judges.

      Appellees Westfield Insurance Company, CNA Surety, and First National

Bank (“Corporate Appellees”) have filed a separate Fed. R. Civ. P. 38 motion for

sanctions against appellant Andrews in appeal No. 07-5042. The Corporate

Appellees request an order enjoining Andrews from bringing any suit against any

of them without first receiving leave of court and further awarding them

reasonable attorney’s fees and costs associated with defending this appeal. This




2
       Plaintiffs Palmerton and Caliguiri also filed timely notices of appeal, but
their appeals were eventually dismissed for failure to pay the filing fee.

                                          -6-
court has given Andrews an opportunity to respond to the request for sanctions,

but he has not done so.

      As we noted in Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007),

an appeal also involving Andrews and the issues he raises here, “[f]ederal courts

have the inherent power to regulate the activities of abusive litigants by imposing

carefully tailored restrictions in appropriate circumstances.” We agree with the

Corporate Appellees that Andrews has abused the appellate process by filing

numerous frivolous appeals. We therefore ENJOIN Andrews from filing any

further complaints in the United States District Court for the Northern District of

Oklahoma against any defendants containing the same or similar allegations set

forth in his complaint in the instant case without first obtaining permission from

the Chief Judge of that court. Andrews is further prohibited from making the same

or similar claims in any appeal or original proceeding in this court against any

defendants. In any proceeding invoking related claims or theories brought by

Andrews, the Clerk of this court shall direct Andrews to show cause in writing

why the matter should not be dismissed pursuant to these restrictions.

      We GRANT the Corporate Appellees request for an award in the form of

reasonable attorney’s fees and costs associated with defending this appeal. We

remand the issue of reasonableness to the district court, however, to determine the

amount to be awarded in the first instance. See Hoyt v. Robson Cos., 11 F.3d 983,

985 (10th Cir. 1993).

                                         -7-
      The judgment of the district court is AFFIRMED, and this case is

REMANDED to the district court to determine the sanction amount in accordance

with this order and judgment.


                                                  Entered for the Court



                                                  Paul J. Kelly, Jr.
                                                  Circuit Judge




                                       -8-